Exhibit 10.1

SERVICES AGREEMENT

This SERVICES AGREEMENT (the “Agreement”) dated as of September 25, 2006 is made
by and between Sharper Image Corporation (“Sharper Image”), Jerry W. Levin, and
JW Levin Partners LLC (“JWL Partners”), a Delaware limited liability company.

Recitals:

WHEREAS, the parties hereto desire to enter into this Agreement to set forth the
basis on which Jerry W. Levin and JWL Partners will perform services for Sharper
Image, all as set forth more fully in this Agreement.

NOW, THEREFORE, in consideration of the premises and covenants set forth herein,
and intending to be legally bound hereby, the parties to this Agreement hereby
agree as follows:

1. Engagement. Sharper Image hereby engages JWL Partners, and JWL Partners
hereby accepts such engagement, to provide Jerry W. Levin as Chairman and
interim Chief Executive Officer (in such capacity, the “Interim CEO”) and other
management services on the terms and conditions set forth in this Agreement.
During the Term (as defined below), Sharper Image is hereby obtaining from JWL
Partners the services of Jerry W. Levin, as Interim CEO and, after expiration of
his service as Interim CEO, as a non-executive consultant and a member of the
Board of Directors of Sharper Image (the “Board”), and Steven R. Isko (“Isko”)
and Michael A. Popson (“Popson”), each as a consultant. All compensation for the
services of Jerry W. Levin (whether in his capacity as the Interim CEO or a
consultant and director), JWL Partners, Isko, and Popson under this Agreement
will be as set forth herein.

2. Services/Responsibilities.

(a) Jerry W. Levin agrees that, while serving in the capacity of Interim CEO, he
shall have all authority and responsibilities (including certifications of the
Sharper Image’s financial statements and other securities law filings) as
customary for a Chief Executive Officer and shall report to the Board.

(b) During the Term (as defined below), Jerry W. Levin shall remain a member of
the Board. By signing this Agreement, Jerry W. Levin hereby resigns from each of
the Compensation Committee and the Nominating and Governance Committee as
required under the independence rules of the Nasdaq Global Market. During the
Term, Jerry W. Levin waives any right to receive separate compensation to which
he would otherwise be entitled as a member of the Board, including without
limitation meeting fees, cash retainer fees and equity awards.

(c) The services of Jerry W. Levin in his capacity as Interim CEO will be
supplemented by the services of JWL Partners, Isko, and Popson as necessary or
desirable in the Interim CEO’s reasonable discretion. In addition, JWL Partners,
Jerry W. Levin in his capacity as a consultant, Isko, and Popson shall be
obligated to furnish such hours of service at such locations as they deem
necessary in their reasonable discretion to perform their respective
responsibilities hereunder. It is understood that Jerry W. Levin, Isko, and
Popson will continue to be engaged in the business of JWL Partners or other
entities. Consequently, it is hereby understood and agreed

 

1



--------------------------------------------------------------------------------

that none of Jerry W. Levin, JWL Partners, Isko, or Popson shall devote his full
time to Sharper Image, but collectively shall devote the time reasonably
required to perform their respective services under this Agreement.

(d) The Board may appoint another Chief Executive Officer at any time. It is
anticipated that if a permanent Chief Executive Officer is appointed prior to
the First Anniversary (as defined below), Jerry W. Levin (together with JWL
Partners, Isko and Popson) will continue to serve in an oversight capacity
during the remainder of the Term to assist in operating Sharper Image and
transitioning the permanent Chief Executive Officer pursuant to the terms of
this Agreement.

(e) In undertaking to provide the services set forth herein, JWL Partners, Jerry
W. Levin, Isko, and Popson do not guarantee or otherwise provide any assurances
as to achieving any particular result.

3. Term.

(a) The term of this Agreement (the “Term”) shall be from the date of this
Agreement through and including September 25, 2007 (the “First Anniversary”)

(b) The Term may be terminated earlier than the First Anniversary only as set
forth below:

(i) Either party may immediately terminate the Term by giving written notice of
such termination (or having written notice sent on its behalf) to the other
party in the event of the consummation of a Change of Control (as defined
below), and such notice may be given in advance of, and effective upon or after,
consummation of a Change of Control. The Term shall terminate on the date and at
the time specified in such written notice of termination or if no date and/or
time is specified, then upon the giving of such notice.

(ii) Either party may terminate the Term by giving at least 30 days prior
written notice of such termination (or having written notice sent on its behalf)
to the other party in the event of the death or Disability (as defined below) of
Jerry W. Levin while serving as Interim CEO, in which case the Term shall
terminate on the 30th day (or such other later date specified in such notice)
following the giving of such notice.

(iii) Sharper Image may immediately terminate the Term for Cause by giving
written notice of such termination (or having written notice sent on its behalf)
to JWL Partners specifying the basis for the determination for Cause in
reasonable detail. The Term shall terminate on the date and at the time
specified in such written notice of termination or if no date and/or time is
specified, then upon the giving of such notice.

(iv) Sharper Image may immediately terminate the Term by giving written notice
of such termination (or having written notice sent on its behalf) to JWL
Partners in the event that JWL Partners is in material breach of a material
provision of this Agreement which is not cured within 30 days after delivery by
(or on behalf of) Sharper Image to JWL Partners of written notice specifying
such breach in reasonable detail. The Term shall terminate on the date and at
the time specified in such written notice of termination or if no date and/or
time is specified, then upon the giving of such notice.

 

2



--------------------------------------------------------------------------------

(v) JWL Partners may immediately terminate the Term by giving written notice of
such termination (or having written notice sent on its behalf) to Sharper Image
in the event that Sharper Image (A) fails to pay any amount payable under
(x) Sections 4(a) or 7 of this Agreement when due or (y) Section 4(c) when due
other than amounts payable under Section 4(c) being disputed in good faith by
Sharper Image, provided that Sharper Image has paid to JWL Partners the amounts
payable under Section 4(c) not being disputed in good faith by Sharper Image, or
(B) is in material breach of a material provision of this Agreement (in addition
to Sections 4 and 7 of this Agreement), in either case which is not cured within
30 days (or, with respect to clause (A)(y), 60 days) after delivery by (or on
behalf of) JWL Partners to Sharper Image of written notice specifying such
failure to pay or such breach in reasonable detail. In each case, the Term shall
terminate at the end of any applicable cure period if such failure to pay or
such breach is not cured by such time.

(vi) JWL Partners may terminate the Term for any reason or no reason by giving
at least 60 days prior written notice of such termination (or having written
notice sent on its behalf) to Sharper Image, in which case the Term shall
terminate on the 60th day (or such other later date specified in such written
notice) following the giving of such notice.

(vii) Sharper Image may terminate the Term for any reason or no reason by giving
at least 30 days prior written notice of such termination (or having written
notice sent on its behalf) to JWL Partners, in which case the Term shall
terminate on the 30th day (or such later date specified in such written notice)
following the giving of such notice.

4. Payments. The following provisions shall apply to the performance of services
under this Agreement during the Term.

(a) For the services of Jerry W. Levin (whether in the capacity of Interim CEO
or a consultant), Isko and Popson, Sharper Image shall pay the following:

(i) An annual fee of $750,000 (the “Annual Fee”). The Annual Fee shall be
payable monthly to JWL Partners, in advance on the first day of each month
(A) in the amount of $62,500 per month during the Term for each calendar month
throughout the Term (other than any partial months), and (B) for any partial
month, pro-rata based on the actual days of the Term in such month.

(ii) On the first date of the Term, the following non-qualified stock options to
purchase shares of common stock, par value $0.01 per share (the “Common Stock”),
of Sharper Image (each, an “Option” and, collectively, the “Options”) shall be
granted under the 2000 Stock Incentive Plan (the “2000 Plan”): (A) options to
purchase 60,000 shares granted to Jerry W. Levin; (B) options to purchase 20,000
shares granted to Isko; and (C) options to purchase 20,000 shares granted to
Popson. Each Option will have an exercise price equal to the “fair market value”
(as defined in the 2000 Plan) of the Common Stock on the date of grant and a
term of 10 years. The Options will become exercisable as follows: 50%
immediately upon grant and 50% upon the earliest to occur of (x) a Change of
Control during the Term, (y) the First Anniversary if the Term has not
terminated previously, and (z) the termination of the Term pursuant to
Section 3(b)(i), (ii), (v) or (vii). In the event of a termination of the Term
by Sharper Image pursuant to Section 3(b)(iii)

 

3



--------------------------------------------------------------------------------

or (iv) or by JWL Partners pursuant to Section 3(b)(vi), no additional Options
shall become exercisable following such termination of the Term. Options that
have become exercisable shall remain exercisable until the earlier of
(1) expiration of such Options’ ten-year term or (2) (x) three years after the
date of grant or (y) two years after termination of Jerry W. Levin’s service as
a director of Sharper Image. The Options will be transferable to the extent
permitted by Article Two, Section I, Paragraph F, of the 2000 Plan. Each share
of Common Stock issued upon exercise of an Option by the recipient in accordance
with its terms will be (i) fully paid and non-assessable, (ii) registered under
the federal and applicable state securities laws (subject however to completion
of the Company’s restatement pending as of the date of this Agreement), and
(iii) listed on the securities exchange or quotation system where the Common
Stock is traded. The Common Stock issued upon exercise of an Option shall not be
“unvested shares of Common Stock” referenced in Article Two, Section I,
Paragraph E of the 2000 Plan. Except as set forth in this Agreement, the Options
shall have the terms and conditions set forth in the 2000 Plan.

(b) In the event Sharper Image engages advisors or consultants other than
through JWL Partners, the fees and expenses relating to such advisors and
consultants shall be paid by Sharper Image, not JWL Partners, and no fee or
expense paid or payable to any such advisor or consultant shall affect any fee
payable to JWL Partners hereunder.

(c) Sharper Image shall reimburse Jerry W. Levin, JWL Partners, Isko, and Popson
for their reasonable out-of-pocket expenses including, but not limited to, costs
of travel, reproduction, and typing. Travel for Jerry W. Levin, in his capacity
as Interim CEO, shall be first class or may, in his reasonable discretion,
include private aircraft. Travel costs for Jerry W. Levin, in his capacity as a
consultant, Isko, and Popson shall generally be by first class or, where
available, business class, with reasonable efforts used to minimize such costs.
If any of Isko, and/or Popson uses private aircraft for travel, then the amount
reimbursed for such travel shall be no more than the equivalent cost of a first
class ticket on a non-discount carrier. Sharper Image shall reimburse Jerry W.
Levin, JWL Partners, Isko, and Popson for such expenses promptly upon submission
of a listing of the expenses, together with supporting documentation reasonably
requested by Sharper Image, sought to be reimbursed.

(d) Except as set forth in this Agreement, JWL Partners, Jerry W. Levin (whether
in his capacity as Interim CEO or as a consultant), Isko, and Popson shall not
be entitled to any compensation or benefits paid by Sharper Image to its
employees, including but not limited to medical or welfare benefits, life or
disability insurance, participation in long-term incentive compensation plans,
deferred compensation plans, pension plans or 401(k) plans.

(e) In the event the Term is terminated prior to the First Anniversary pursuant
to Section 3(b), Sharper Image shall pay to JWL Partners the following:

(i) In the event the Term is terminated prior to the First Anniversary pursuant
to Sections 3(b)(i), 3(b)(ii), 3(b)(v) or 3(b)(vii), Sharper Image shall pay to
JWL Partners on the last day of the Term (A) the balance of the Annual Fee for
the period from the date of this Agreement through the First Anniversary not
previously paid, and (B) reimbursement of expenses pursuant to Section 4(c) for
expenses incurred through the end of the Term; provided that in the case of a
termination of the Term pursuant to Section 3(b)(v), the payment pursuant to
this Section 4(f)(i) shall be in addition to, and not exclusive of or in
limitation or lieu of, any other rights and remedies that may be available to
JWL Partners or that JWL Partners may be entitled to under any applicable law or
in equity, all of which shall remain available to JWL Partners.

 

4



--------------------------------------------------------------------------------

(ii) In the event the Term is terminated prior to the First Anniversary pursuant
to Section 3(b)(iii), 3(b)(iv) or 3(b)(vi), Sharper Image shall pay to JWL
Partners on the last day of the Term (A) the pro rated Annual Fee as incurred
through the end of the Term and to the extent not previously paid in advance,
and (B) reimbursement of expenses pursuant to Section 4(c) for expenses incurred
through the end of the Term.

(f) All payments under this Section 4 shall be in immediately available funds
wired to a bank account specified in writing by JWL Partners. Any amount not
paid by Sharper Image within 30 days following when such payment was originally
due shall accrue interest at the rate of 10% per annum, compounded daily. Such
interest shall be in addition to, and not exclusive of or in limitation or lieu
of, any other rights and remedies that may be available to JWL Partners or that
JWL Partners may be entitled to under any applicable law or in equity, all of
which shall remain available to JWL Partners.

5. Confidentiality.

(a) Sharper Image and the Board and Sharper Image’s employees, consultants and
advisors shall treat as confidential and will not publish, distribute or
otherwise disclose in any manner (except to other employees, consultants and
advisors of Sharper Image who agree to be bound by the provisions of this
Section 5) any information received from JWL Partners, Jerry W. Levin, Isko, and
Popson or their representatives not related to this Agreement, without the prior
written approval of JWL Partners. Such approval shall not be unreasonably
withheld.

(b) Each of JWL Partners, Jerry W. Levin, Isko, and Popson, and their respective
employees, consultants and advisors shall treat as confidential and will not
publish, distribute or otherwise disclose in any manner (except to employees,
consultants and advisors of Sharper Image and/or JWL Partners who agree to be
bound by the provisions of this Section 5) any information received from Sharper
Image or its representatives in connection with this Agreement, without the
prior written approval of Sharper Image. Such approval shall not be unreasonably
withheld.

(c) A recipient of information under Section 5(a) or (b) is referred to as a
“Recipient”, and the disclosing party under Section 5(a) and (b) is referred to
as the “Disclosing Party”. Approval of (i) JWL Partners, with respect to the
disclosure of confidential information referenced in Section 5(a), or
(ii) Sharper Image, with respect to the disclosure of confidential information
referenced in Section 5(b), is not required if the information to be disclosed
is required to be disclosed by a law, regulation, rule or statute, or is the
subject of a requested or demand (by oral questions, interrogatories, requests
for information or documents, subpoena, civil investigative demand, judicial
requirement or order or similar process) by any government or governmental
agencies or authority or an order binding on or directed to a Recipient;
provided, where practical, advance written notice is provided to the Disclosing
Party in sufficient time to permit the Disclosing Party, at the Disclosing
Party’s sole cost and expense, to seek a protective order. Confidential
information subject to Section 5(a) or (b), as the case may be, does not include
information which (x) is or becomes generally available to the public (other
than as a result of a disclosure by the Recipient in breach of this Section 5),
(y) was already in the possession of the Recipient, provided that the source of
such information, insofar as is known to the Recipient, was not prohibited from
transmitting such information to the Recipient by a contractual, legal or

 

5



--------------------------------------------------------------------------------

fiduciary obligation, or (z) was or becomes available to the Recipient on a
non-confidential basis from a source, other than the Disclosing Party and its
agents and representatives, provided that the source of such information,
insofar as is known to the Recipient, was not prohibited from transmitting such
information to the Recipient by a contractual, legal or fiduciary obligation.

(d) Except as required by applicable law or regulation (including without
limitation Sharper Image’s requirements to report this appointment and any
termination thereof on Form 8-K) or the rules of the NASDAQ National Market, in
which event the parties shall consult with each other in advance, neither JWL
Partners nor Sharper Image shall issue a press release or make a public
announcement regarding this Agreement without the prior approval of the other
party, which shall not be unreasonably withheld or delayed. JWL Partners
consents to the filing of this Agreement as an exhibit to a filing by Sharper
Image with the Securities and Exchange Commission.

6. Representations and Warranties.

(a) As an inducement to JWL Partners to enter into this Agreement, Sharper Image
represents and warrants to JWL Partners as follows:

(i) Sharper Image is a corporation duly organized and validly existing under the
laws of the State of Delaware and has all requisite corporate power to enter
into this Agreement.

(ii) Neither the execution and delivery of this Agreement nor the consummation
of the transactions contemplated herein nor compliance by Sharper Image with any
of the provisions hereof will: (x) violate any order, writ, injunction, decree,
law, statute, rule or regulation applicable to it or (y) require the consent,
approval, permission or other authorization of, or qualification or filing with
or notice to, any court, arbitrator or other tribunal or any governmental,
administrative, regulatory or self-regulatory agency or any other third party.

(iii) This Agreement has been duly authorized, executed, and delivered by
Sharper Image and constitutes the legal, valid, and binding agreement of Sharper
Image, enforceable against Sharper Image in accordance with its terms, subject
to applicable bankruptcy, insolvency and similar laws affecting the
enforceability of creditors’ rights generally, and general equitable principles.
The Board has duly adopted resolutions relating to the authorization of this
Agreement and the performance of the transactions contemplated hereby, including
but not limited to appointing Jerry W. Levin as the Interim CEO.

(b) Jerry W. Levin expressly represents and warrants to Sharper Image that he is
not a party to any contract or agreement, including without limitation any
agreement not to compete or confidentiality agreement, which would be violated
by his performance of his duties and responsibilities as Interim CEO under this
Agreement.

(c) As an inducement to Sharper Image to enter into this Agreement, JWL Partners
represents and warrants to Sharper Image as follows:

(i) JWL Partners is a limited liability company duly organized and validly
existing under the laws of the State of Delaware and has all requisite power to
enter into this Agreement.

 

6



--------------------------------------------------------------------------------

(ii) Neither the execution and delivery of this Agreement nor the consummation
of the transactions contemplated herein nor compliance by JWL Partners with any
of the provisions hereof will: (x) violate any order, writ, injunction, decree,
law, statute, rule or regulation applicable to it or (y) require the consent,
approval, permission or other authorization of, or qualification or filing with
or notice to, any court, arbitrator or other tribunal or any governmental,
administrative, regulatory or self-regulatory agency or any other third party.

(iii) This Agreement has been duly authorized, executed, and delivered by JWL
Partners and constitutes the legal, valid, and binding agreement of JWL
Partners, enforceable against JWL Partners in accordance with its terms, subject
to applicable bankruptcy, insolvency and similar laws affecting the
enforceability of creditors’ rights generally, and general equitable principles.

7. Indemnification.

(a) Jerry W. Levin, in his capacity as Interim CEO and a director, shall be
indemnified by Sharper Image, including the advancement of expenses, to the
fullest extent provided by Delaware law. Sharper Image shall advance expenses to
Jerry W. Levin promptly after Jerry W. Levin gives Sharper Image a written
request for such advance, provided such request includes any undertaking
required under Delaware law. All amounts indemnifiable by Sharper Image to Jerry
W. Levin in his capacity as Interim CEO and a director shall be paid by Sharper
Image to Jerry W. Levin promptly after Jerry W. Levin gives Sharper Image a
written request for such indemnification. All such advancement of expenses and
payment of indemnification shall be in immediately available funds. Without
limiting the foregoing, Jerry W. Levin will be entitled to indemnification
provisions at least as favorable as provided to any other director of Sharper
Image.

(b) (i) Sharper Image shall indemnify and hold harmless JWL Partners, Jerry W.
Levin, in his capacity as a consultant, Isko, Popson, and other employees,
members, managers, officers, representatives, and agents of JWL Partners (each,
a “JWL Partners Indemnified Party” and collectively, the “JWL Partners
Indemnified Parties”) from and against any and all losses, claims, damages,
liabilities, penalties, obligations, judgments, awards, costs, fees, expenses
and disbursements, including without limitation the costs, fees, expenses and
disbursements of counsel and others, as and when incurred, from the first dollar
(any such amount being hereinafter sometimes referred to as an “Indemnifiable
Loss”), of investigating, preparing or defending any pending or threatened
action, claim, suit, proceeding or investigation (each, a “Proceeding”) (whether
or not in connection with Proceedings in which any JWL Partners Indemnified
Party is a party), directly or indirectly caused by, relating to, based upon,
arising out of or in connection with this Agreement or the engagement of JWL
Partners by Sharper Image or the performance by JWL Partners, Jerry W. Levin, in
his capacity as a consultant, Isko, or Popson of services pursuant to this
Agreement; provided, however, the indemnification under this Section 7(b)(i)
shall not apply to any such loss, claim, damage, liability, penalty, obligation,
judgment, award, cost, fee, expense or disbursement to the extent it is found in
a final judgment by a court of competent jurisdiction (not subject to further
appeal) to have resulted primarily and directly from such JWL Partners
Indemnified Party’s gross negligence, bad faith or willful misconduct. A JWL
Partners Indemnified Party shall provide Sharper Image with prompt notice of any
Proceeding under this paragraph. Sharper Image shall be entitled to participate
in and control, the defense of

 

7



--------------------------------------------------------------------------------

any Proceeding (other than a pending or threatened Proceeding in which Jerry W.
Levin, in his capacity as an officer or director is named or otherwise involved)
under this Section 7(b) at its sole cost and expense. If Sharper Image does not
promptly undertake in writing to defend such Proceeding, or, if in connection
with any pending or threatened Proceeding against or involving both a JWL
Partners Indemnified Party and Sharper Image, counsel to the JWL Partners
Indemnified Party or Sharper Image provides written advice that the
representation of both parties by the same counsel would be inappropriate due to
actual or potential differing interests between them in respect of such
Proceeding, then the JWL Partners Indemnified Party may assume and control such
defense through counsel of its choice (reasonably acceptable to Sharper Image)
and Sharper Image shall promptly pay expenses reasonably incurred by the JWL
Partners Indemnified Party in, investigating, preparing or defending, or
settling any pending or threatened Proceeding, upon submission of invoices
therefore. For a Proceeding that Sharper Image is defending in accordance with
this Section 7(b), the JWL Partners Indemnified Parties shall be entitled to
participate in the defense of any such Proceeding at their respective cost and
expense. For a Proceeding that JWL Partners is defending in accordance with this
Section 7(b), Sharper Image shall be entitled to participate in the defense of
any such Proceeding at its sole cost and expense. JWL Partners will not settle,
compromise or consent to the entry of any judgment in any Proceeding (whether
pending or threatened) in respect of which payment may be sought under this
Section 7(b) without the prior written consent of Sharper Image, which consent
shall not be unreasonably withheld or delayed. Sharper Image will not settle
compromise or consent to the entry of any judgment in any Proceeding (whether
pending or threatened) in respect of which payment may be sought under this
Section 7(b) without the prior written consent of JWL Partners, which consent
shall not be unreasonably withheld or delayed. Sharper Image will not, without
the prior written consent of the JWL Partners Indemnified Party which consent
shall not be unreasonably withheld or delayed, settle or compromise or consent
to the entry of any judgment with respect to any pending or threatened
Proceeding in respect of which indemnification or contribution may be sought
under this Section 7(b) (whether or not the JWL Partners Indemnified Parties are
actual or potential parties to such claim or action) unless such settlement,
compromise or consent includes an unconditional release of each JWL Partners
Indemnified Party from all liability arising out of such Proceeding. Sharper
Image shall pay any Indemnifiable Loss promptly upon demand, in immediately
available funds.

(ii) If the indemnification provided for in Section 7(b)(i) is found in a final
judgment by a court of competent jurisdiction (not subject to further appeal) to
be unavailable to any JWL Partners Indemnified Party in respect of any
Proceeding, then Sharper Image, in lieu of indemnifying such JWL Partners
Indemnified Party, shall contribute to the amount paid or payable by such JWL
Partners Indemnified Party as a result of such Proceeding (x) in such proportion
as is appropriate to reflect the relative fault of such JWL Partners Indemnified
Party and Sharper Image with respect to the statements, acts, or omissions which
resulted in such loss, claim, damage, liability, penalty, obligation, judgment,
award, cost, fee, expense and disbursement for which indemnification was sought,
as well as any other relevant equitable considerations, or (y) if the allocation
provided by clause (x) above is not permitted by applicable law, in such
proportion as shall be appropriate to reflect the relative benefits received by
Sharper Image, on the one hand, and such JWL Partners Indemnified Party, on the
other hand, arising out of this Agreement; provided however for either clause
(x) or (y) of this Section 7(b)(ii), the aggregate contribution of all JWL
Partners Indemnified Parties seeking contribution pursuant to this
Section 7(b)(ii) will not exceed the Annual Fee actually paid to JWL Partners
under Section 4(a)(i) of this Agreement.

 

8



--------------------------------------------------------------------------------

(c) Sharper Image has furnished to JWL Partners a true, correct, and complete
copy of the insurance policies relating to directors and officers liability
insurance coverage, employment practices insurance coverage and fiduciary
liability insurance coverage (as such are renewed, collectively, the “Policies”
or individually referred to as a “Policy”) issued to Sharper Image by various
insurers as set forth in the Policies (each, an “Insurer”). Sharper Image
represents that the Policies are in full force and effect and that no event has
occurred that constitutes or, with the passage of time or giving of notice would
constitute, an event of default thereunder or that would otherwise give the
Insurer any right to cancel such Policies. After execution of this Agreement,
Sharper Image shall promptly notify each Insurer of the election of Jerry W.
Levin as Interim CEO. To the extent practicable, during the Term, Sharper Image
shall use reasonable efforts to cause its insurance broker to send copies of all
documentation and other communications regarding the Policies, including without
limitation any renewal or cancellation thereof, to the attention of JWL
Partners, in the manner set forth herein. During the Term, Sharper Image shall
maintain directors and officers liability insurance coverage, employment
practices insurance coverage and fiduciary liability insurance coverage
comparable as to terms (including without limitation the provisions or any
similar provision regarding extension of the discovery period thereunder) and
amount of coverage as provided under the Policies, with any such replacement
coverage being obtained from an insurer with a rating from a nationally
recognized rating agency not lower than that of the Insurer presently providing
such coverage. Upon any cancellation or non-renewal of any Policies by any
Insurer, as long as the same can be done at a commercially reasonable cost,
Sharper Image shall exercise its rights under the applicable clause of the
relevant Policy to extend the claim period for a one-year “discovery period” and
shall exercise such rights and pay the premium required thereunder within the
30-day period specified therein. In the event of a change of control (or similar
term), as defined in a Policy, which results or is reasonably likely to result
in the termination of such the Policy, Sharper Image will use reasonable efforts
to cause Sharper Image, or the acquiror of or successor to Sharper Image, as
applicable, to provide a six (6) year tail insurance policy for such Policy.

(d) If Jerry W. Levin, Isko, and/or Popson is required to testify, prepare for
and/or appear at a deposition or produce documents at any time after the
expiration of the Term at any administrative or judicial proceeding relating to
any services provided by JWL Partners, Jerry W. Levin, Isko, and/or Popson under
this Agreement, other than as a result of a dispute by the parties under this
Agreement or as a result of conduct by JWL Partners, Jerry W. Levin, Isko,
and/or Popson meeting the definition of Cause, then (i) for each day (or partial
day) JWL Partners shall be entitled to be compensated by Sharper Image for Jerry
W. Levin’s, Isko’s, and/or Popson’s time at the rate of $1,000 per day, and
(ii) JWL Partners, Jerry W. Levin, Isko, and/or Popson shall be reimbursed for
their respective reasonable out-of-pocket expenses, including travel and counsel
fees, on the same terms as set forth in Section 4(c).

(e) The indemnification and hold harmless provisions set forth in this Section 7
shall be in addition to any liability which Sharper Image may otherwise have to
the JWL Partners Indemnified Parties. The rights of a JWL Partners Indemnified
Party provided in this Section 7 shall be in addition to, and not exclusive of
or in limitation or lieu of, any other rights and remedies that may be available
to a JWL Partners Indemnified Party or that a JWL Partners Indemnified Party may
be entitled to under the certificate of incorporation or bylaws of Sharper
Image, any other agreements, any vote of stockholders or disinterested directors
of Sharper Image, any applicable law or in equity, or otherwise, all of which
shall remain available to such JWL Partners Indemnified Party.

 

9



--------------------------------------------------------------------------------

8. Limitation on Liability.

(a) Jerry W. Levin, in his capacity as Interim CEO and a director, shall be
provided with the benefit of the limitation of liability afforded to members of
the Board under Section 7.05 of the bylaws of Sharper Image and Article V of the
Certificate of Incorporation of Sharper Image. Sharper Image shall not amend
Section 7.05 of the bylaws of Sharper Image or Article V of the certificate of
incorporation of Sharper Image in a manner that reduces the limitation of
liability to Jerry W. Levin, in his capacity as Interim CEO and a director
provided for in such Section and Article.

(b) None of JWL Partners, Isko, Popson, or any other JWL Partners Indemnified
Party shall have any liability (whether direct or indirect, in contract, tort or
otherwise) to Sharper Image or any other person caused by, relating to, based
upon, arising out of or in connection with this Agreement or the engagement of
JWL Partners by Sharper Image or the performance by JWL Partners, Jerry W. Levin
in his capacity as a consultant, Isko, or Popson of services pursuant to this
Agreement except to the extent for any such liability for losses, claims,
damages, liabilities, penalties, obligations, judgments, awards, costs, fees,
expenses and disbursements that are found in a final judgment by a court of
competent jurisdiction (not subject to further appeal) to have resulted
primarily and directly from such party’s gross negligence, bad faith, or willful
misconduct, and in such event, the maximum amount payable shall not exceed the
Annual Fee actually paid to JWL Partners under Section 4(a)(i) of this
Agreement.

(c) In no event will JWL Partners, Jerry W. Levin (in his capacity as a
consultant), Isko, and/or Popson or any other JWL Partners Indemnified Party be
liable for lost profits or consequential, special, indirect, incidental,
punitive or exemplary loss, damages, or expenses relating to this Agreement or
the performance by JWL Partners, Jerry W. Levin (in his capacity as a
consultant), Isko, or Popson of services pursuant to this Agreement.

9. Independent Contractor/Taxes. The parties intend that JWL Partners, Jerry W.
Levin (whether in his capacity as Interim CEO or as a consultant), Isko, and
Popson shall render services under this Agreement as an independent contractor,
and nothing herein shall be construed to be inconsistent with this relationship
or status. JWL Partners, Jerry W. Levin (whether in his capacity as Interim CEO
or as a consultant), Isko, and Popson shall be solely responsible for any
federal, state or local taxes or contributions imposed on JWL Partners, Jerry W.
Levin (whether in his capacity as Interim CEO or as a consultant), Isko, and/or
Popson under any employment insurance, social security, or income tax law or
regulation applicable to JWL Partners, Jerry W. Levin (whether in his capacity
as Interim CEO or as a consultant), Isko and Popson, as the case may be, by
reason of this Agreement and the performance by JWL Partners, Jerry W. Levin
(whether in his capacity as Interim CEO or as a consultant), Isko, or Popson of
services pursuant to this Agreement.

10. Certain definitions.

(a) “Business Day” shall mean a day other than a Saturday, Sunday, federal or
New York State holiday or other day on which commercial banks in New York City
are authorized or required by law to close.

 

10



--------------------------------------------------------------------------------

(b) “Cause” shall mean any of the following: (i) if Jerry W. Levin (whether in
his capacity as Interim CEO or as a consultant), JWL Partners, Isko or Popson is
convicted of, admits guilt in a written document filed with a court of competent
jurisdiction to, or enters a plea of nolo contendere to, an allegation of fraud,
embezzlement, misappropriation or any felony; (ii) the continued willful gross
neglect or willful gross misconduct by Jerry W. Levin in carrying out his
material duties and obligations hereunder as Interim CEO which would reasonably
be expected to result in material economic harm to Sharper Image, and such gross
neglect or gross misconduct is not remedied within 30 days after receipt by him
of written notice of such conduct from the Board; or (iii) willful gross
misconduct against Sharper Image by Jerry W. Levin (in his capacity as a
consultant), JWL Partners, Isko or Popson which would reasonably be expected to
result in material economic harm to Sharper Image or a material act of fraud
against Sharper Image. No act or failure to act shall be deemed willful unless
done or omitted to be done not in good faith and without reasonable belief that
such action or omission was in the best interests of Sharper Image.

(c) “Change of Control” shall mean a transaction or series of related
transactions having one or more of the following results:

(i) any person or group of persons (within the meaning of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) shall have directly or
indirectly acquired (x) beneficial ownership (within the meaning of Rule 13d-3
under the Exchange Act) of, or economic interest in, 50% or more of the Voting
Stock of Sharper Image or (y) beneficial ownership of, or proxies for, 50% or
more of the Total Voting Power of Sharper Image’s Voting Stock.

(ii) A merger, consolidation or combination in which Sharper Image is not the
surviving, resulting or combined corporation or entity, other than a transaction
the principal purpose of which is to change the State where Sharper Image is
incorporated or otherwise does not result in the holders of Sharper Image’s
Voting Stock immediately prior to such transaction beneficially owning less than
50% of the Total Voting Power of the Voting Stock of such surviving, resulting
or combined corporation or entity.

(iii) A merger, consolidation or combination in which Sharper Image is the
surviving, resulting or combined corporation or entity and the holders of
Sharper Image’s Voting Stock immediately prior to such merger, consolidation or
combination beneficially own, immediately following such merger, consolidation
or combination, less than 50% of the Total Voting Power of the Voting Stock of
such surviving, resulting or combined corporation or entity.

(iv) during any period of twelve consecutive calendar months, individuals who at
the beginning of such period constituted the Board (together with any new
directors whose election by the Board or whose nomination for election by the
stockholders of Sharper Image was approved by a vote of at least two-thirds of
the directors then still in office who either were directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason other than death or disability to constitute a
majority of the directors then in office;

(v) Sharper Image sells, transfers, conveys, assigns or otherwise disposes of
all or substantial portion of the assets of Sharper Image on a consolidated
basis; or

 

11



--------------------------------------------------------------------------------

(vi) The stockholders of Sharper Image or any of its subsidiary or the Board or
the Board of Directors of any subsidiary of Sharper Image approve a plan of
liquidation, dissolution or reorganization of Sharper Image or one or more
subsidiaries of Sharper Image or one or more plans or agreements, individually
or in the aggregate which would result in a liquidation or dissolution of
Sharper Image.

(d) “Disability” shall mean the inability of Jerry W. Levin, due to physical or
mental incapacity, to substantially perform his duties and responsibilities
under this Agreement for a period of two consecutive months as determined by a
medical doctor selected by JWL Partners and Sharper Image. If JWL Partners and
Sharper Image cannot agree on a medical doctor, each of JWL Partners and Sharper
Image shall select a medical doctor and the two doctors shall select a third who
shall be the approved medical doctor for this purpose.

(e) “Voting Stock” shall mean all classes of capital stock or other interests
(including partnership interests) of an entity then outstanding and entitled to
vote in the election of directors, managers or trustees thereof, excluding the
votes of capital stock or other interests having such entitlement only upon the
happening of a contingency.

(f) “Total Voting Power” shall mean the aggregate number of votes of all of the
outstanding shares of Voting Stock.

11. Jurisdiction. Each of Sharper Image, Jerry W. Levin (in his capacity as
Interim CEO or as a consultant), JWL Partners, Isko, and Popson hereby
irrevocably and unconditionally (a) submits for itself and its property in any
legal action or proceeding relating to this Agreement or the performance of
services pursuant to this Agreement, to the non-exclusive jurisdiction of the
State of California, the Courts of the United States of America for the Northern
District of California, and appellate courts from any thereof; (b) consents that
any such action or proceeding may be brought in such courts and waives any
objection that it may now or hereafter have to the venue of any such action or
proceeding in any such court or that such action or proceeding was brought in an
inconvenient court and agrees not to plead or claim the same; and (c) agrees
that service of process in any such action or proceeding may be effected in any
manner permitted by law and agrees that nothing herein shall affect the right to
effect service of process in any manner permitted by law.

12. Survival of Agreement. Except as provided in this Agreement, the obligations
set forth under Sections 4, 5, 7, 8, 9, 11, 12, 14, 17, 18 and 22 shall survive
the expiration or termination of the Term or this Agreement.

13. Assignment. This Agreement shall not be assignable by any party without the
prior written consent of the other parties hereto. This Agreement shall be
binding upon and inure solely to the benefit of the parties hereto and their
respective permitted successors and assign.

14. Third Party Beneficiaries. Isko and Popson shall be third party
beneficiaries of this Agreement and shall be entitled to enforce the terms
hereof as it they were a party to this Agreement. For clarification purposes,
Jerry W. Levin (whether in his capacity as Interim CEO or as a consultant), is,
as a result of being a signatory hereto, a party hereto and shall be entitled to
enforce the terms of this Agreement. In addition, the JWL Partners Indemnified
Parties (other than Jerry W. Levin, Isko and Popson) shall be third party
beneficiaries of Sections 7 and 8, and shall be

 

12



--------------------------------------------------------------------------------

entitled to enforce the provisions of such sections as if they were parties to
this Agreement. Except as set forth in this Section 14, nothing in this
Agreement, express or implied, is intended to or shall confer upon any other
person or persons any rights, benefits or remedies of any nature whatsoever
under or by reason of this Agreement.

15. Amendments. Any amendment to this Agreement shall be in writing and signed
by the parties hereto.

16. Enforceability. If any provision of this Agreement shall be invalid or
unenforceable, in whole or in part, then such provision shall be deemed to be
modified or restricted to the extent and in the manner necessary to render the
same valid and enforceable, or shall be deemed excised from this Agreement, as
the case may require, and this Agreement shall be construed and enforced to the
maximum extent permitted by law as if such provision had been originally
incorporated herein as so modified or restricted or as if such provision had not
been originally incorporated herein, as the case may be.

17. Governing Law. This Agreement (and all matters related to this Agreement and
the performance by JWL Partners, Jerry W. Levin in his capacity as a consultant,
Isko, or Popson of services pursuant to this Agreement, including tort and other
claims) shall be construed and interpreted in accordance with the laws of the
State of New York, except that matters related to Jerry W. Levin in his capacity
as Interim CEO and/or as a director shall be construed and interpreted in
accordance with the laws of the State of Delaware, in either case without regard
for the rules of conflicts of laws thereunder.

18. Notices. All notices, requests and demands to or upon the respective parties
hereto to be effective shall be in writing (including by facsimile), and, unless
otherwise expressly provided herein, shall be deemed to have been given or made
(i) when delivered by hand, (ii) on the next Business Day after being delivered
to a recognized courier for delivery next Business Day (whose stated terms of
delivery are next Business Day to the destination of such notice) properly
addressed with charges prepaid, (iii) two Business Days after being delivered to
a recognized courier for delivery on the second Business Day (whose stated terms
of delivery are two Business Days to the destination of such notice) properly
addressed with charges prepaid, (iv) five days after being deposited in the mail
properly addressed with postage prepaid or (v) in the case of facsimile notice,
when received (provided, that if such service or transmission is not on a
Business Day or is after normal business hours, then such notice shall be deemed
given on the next Business Day), in each case to the following address:

If to Sharper Image:

Sharper Image Corporation

350 The Embarcadero, 6th Floor

San Francisco, California 94105

Attention:

Facsimile: (415) 445-1588

Attention: Chief Financial Officer

 

13



--------------------------------------------------------------------------------

If to Jerry W. Levin:

Jerry W. Levin

c/o JW Levin Partners LLC

9 West 57th Street

26th Floor

New York, NY 10019

Facsimile: (212) 829-9424

If to JWL Partners:

JW Levin Partners LLC

9 West 57th Street

26th Floor

New York, NY 10019

Attention: Jerry W. Levin

Facsimile: (212) 829-9424

Any party may from time to time change its address for the purpose of notices to
that party by a similar notice specifying a new address, but no such change
shall be deemed to have been given until it is actually received by the party
sought to be charged with its contents.

19. Waivers. The failure of Sharper Image, JWL Partners, or any third party
beneficiary pursuant to Section 14 to at any time enforce any of the provisions
of this Agreement shall not be deemed or construed to be a waiver of any such
provision, nor in any way affect the validity of this Agreement or any provision
hereof or the right of Sharper Image, JWL Partners, or any third party
beneficiary pursuant to Section 14 to thereafter enforce each and every
provision of this Agreement. No waiver of any breach, non-compliance or
non-fulfillment of any of the provisions of this Agreement shall be effective
unless set forth in a written instrument executed by the party or parties
against whom or which enforcement of such waiver is sought; and no waiver of any
such breach, non-compliance or non-fulfillment shall be construed or deemed to
be a waiver of any other or subsequent breach, non-compliance or
non-fulfillment.

20. Counterparts/Facsimile Signatures. This Agreement may be executed in several
counterparts, each of which shall be deemed an original, and all of which shall
together constitute one and the same instrument. The parties hereto may deliver
this Agreement by facsimile and each party shall be permitted to rely upon the
signatures so transmitted to the same extent and effect as if they were original
signatures.

21. Entire Agreement. This Agreement, the 2000 Plan and the documents referenced
in this Agreement constitute the full and entire understanding and agreement
among the parties hereto with regard to the subject matter hereof. No party to
this Agreement including Jerry W. Levin (nor Isko or Popson) shall be bound by
any representations, warranties, covenants and agreements not specifically set
forth herein and therein.

22. Currency. All amounts payable under this Agreement by Sharper Image shall be
paid in United States dollars.

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed by the parties as of the
date first above written.

 

SHARPER IMAGE CORPORATION By:   /s/ Jeffrey P. Forgan   Name:   Jeffrey P.
Forgan   Title:   Executive Vice President,
Chief Financial Officer

 

/s/ Jerry W. Levin Jerry W. Levin, in his individual capacity

 

JW LEVIN PARTNERS LLC By:   /s/ Jerry W. Levin   Name:   Jerry W. Levin   Title:
  Chairman and CEO

 

15